               Case 3:21-cv-05564-BHS Document 7 Filed 08/23/21 Page 1 of 4




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
       BRETT WELCH and HEIDI WELCH, individually
 9     and as husband and wife,                                No. 3:21-cv-5564-BHS

10                           Plaintiffs,
                                                               STIPULATED MOTION TO
11                               v.                            REMAND

12     PROGRESSIVE DIRECT INSURANCE
       COMPANY, a foreign corporation doing business in
13     Washington,

14                          Defendant.

15

16          COMES NOW PLAINTIFFS AND DEFENDANT through their undersigned attorneys

17   and hereby stipulate as follows:

18                                         I. STIPULATION

19          On or about June 24, 2021, Plaintiffs Brett and Heidi Welch filed a complaint for damages

20   in the Pierce County Superior Court, Cause No. 21-2-06422-3. On August 5, 2021, Defendant

21   Progressive Direct Insurance Company filed a notice of removal on the basis of diversity of

22   jurisdiction and the amount in controversy exceeding the jurisdictional minimum of $75,000. On

23   August 11, 2021, Plaintiffs Brett and Heidi Welch signed a stipulation waiving any entitlement to

24
     STIPULATED MOTION TO REMAND - 1                                         Lether Law Group
                                                                      1848 Westlake Avenue N. Suite 100
25                                                                            Seattle, WA 98109
                                                                      T: 206-467-5444 / F: 206-467-5544
               Case 3:21-cv-05564-BHS Document 7 Filed 08/23/21 Page 2 of 4




 1   any and all amounts in excess of $75,000 in this case. Accordingly, the jurisdictional threshold for

 2   federal diversity jurisdiction under 28 U.S.C. § 1332 is not and will not be met. Accordingly, this

 3   matter should be remanded to state court, Pierce County Superior Court Cause No. 21-2-06422-3, for

 4   proceedings consistent with this stipulation.

 5

 6   DATED this 11th day of August, 2021.

 7

 8    LETHER LAW GROUP                                 RON MEYERS & ASSOCIATES PLLC

 9    /s/ Thomas Lether_________________                __________________________
      /s/ Eric J. Neal                   ______         __________________________
10    Thomas Lether, WSBA #18089                        __________________________
      Eric J. Neal, WSBA #31863                         Matthew G Johnson
11    1848 Westlake Ave N., Suite 100                   Ron Meyers
      Seattle, WA 98109                                 Tim Friedman
12    P: (206) 467-5444/F: (206) 467-5544               8765 Tallon Lane NE Suite A
      tlether@letherlaw.com                             Lacey, WA 98516
13    eneal@letherlaw.com                               P: (360-459-5600
      Counsel for Defendant                             matt.j@rm-law.us
                                                        ron.m@rm-law.us
14
                                                        tim.f@rm-law.us
                                                        Counsel for Plaintiffs
15

16

17

18

19

20

21

22

23

24
     STIPULATED MOTION TO REMAND - 2                                           Lether Law Group
                                                                        1848 Westlake Avenue N. Suite 100
25                                                                              Seattle, WA 98109
                                                                        T: 206-467-5444 / F: 206-467-5544
              Case 3:21-cv-05564-BHS Document 7 Filed 08/23/21 Page 3 of 4




 1                                          II.     ORDER

 2          Based on the foregoing Stipulation, it is hereby ORDERED, ADJUDGED AND

 3   DECREED that the amount in controversy does not exceed the jurisdictional minimum of $75,000.

 4   It is further ORDERED, ADJUDGED AND DECREED that the above-captioned matter is

 5   remanded to Pierce County Superior Court Cause No. 21-2-06422-3 for further proceedings.

 6

 7   DATED this 23rd day of August, 2021.

 8

 9

10
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24
     STIPULATED MOTION TO REMAND - 3                                         Lether Law Group
                                                                      1848 Westlake Avenue N. Suite 100
25                                                                            Seattle, WA 98109
                                                                      T: 206-467-5444 / F: 206-467-5544
               Case 3:21-cv-05564-BHS Document 7 Filed 08/23/21 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies under the penalty of perjury under the laws of the State

 3   of Washington that on this date I caused to be served in the manner noted below a true and correct

 4   copy of the foregoing on the parties mentioned below as indicated:

 5          Matthew G Johnson
            Ron Meyers
 6          Tim Friedman
            Ron Meyers & Associates PLLC
 7          8765 Tallon Lane NE Suite A
            Lacey, WA 98516
 8          matt.j@rm-law.us
            ron.m@rm-law.us
 9          tim.f@rm-law.us
            Counsel for Plaintiffs
10

11   By:        ☐ First Class Mail             ☒ ECF/Email

12          Dated this 17th day of August at Seattle, Washington.
13
                                                         /s/ Nico Schulz ________
14                                                       Nico Schulz | Paralegal

15

16

17

18

19

20

21

22

23

24
     STIPULATED MOTION TO REMAND - 4                                          Lether Law Group
                                                                       1848 Westlake Avenue N. Suite 100
25                                                                             Seattle, WA 98109
                                                                       T: 206-467-5444 / F: 206-467-5544
